      Case 3:18-cv-00042 Document 21 Filed on 06/03/19 in TXSD Page 1 of 1
                                                                           United States District Court
                                                                             Southern District of Texas

                                                                                ENTERED
                                                                                June 03, 2019
                        UNITED STATES DISTRICT COURT
                                                                             David J. Bradley, Clerk
                         SOUTHERN DISTRICT OF TEXAS
                            GALVESTON DIVISION

JACOB LEWIS,                               §
                                           §
        Plaintiff,                         §
VS.                                        § CIVIL ACTION NO. 3:18-CV-00042
                                           §
CO-OPERATIVE ADJUSTMENT                    §
BUREAU,                                    §
                                           §
        Defendant.                         §

                                DISMISSAL ORDER

       On May 6, 2019, the Court sent notice to all parties to attend a default judgment

hearing on May 23, 2019. Dkt. 17. The Plaintiff did not attend the hearing. Dkt. 18.

Accordingly, the Court ordered the Plaintiff to attend a show cause hearing on May 30,

2019. Dkt. 19. The Plaintiff failed to appear at this hearing as well. In light of the

Plaintiff’s consistent failure to appear, the Court DISMISSES this case WITHOUT

PREJUDICE for want of prosecution. See Lewis v. Brown & Root, Inc., 711 F.2d 1287,

1291 (5th Cir. 1983) (“Rule 41(b) of the Federal Rules of Civil Procedure permits a

dismissal for want of prosecution where there is a record of delay or contumacious

conduct….”).

       This is a FINAL JUDGMENT.

       SIGNED at Galveston, Texas, this 3rd day of June, 2019.


                                            ___________________________________
                                            George C. Hanks Jr.
                                            United States District Judge



1/1
